Citation Nr: 1010257	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  06-10 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for upper extremity 
peripheral neuropathy, secondary to diabetes mellitus, type 
II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1968 to March 
1970.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a December 2005 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office in Cleveland, Ohio (RO).


FINDING OF FACT

Resolving all doubt in his favor, the competent evidence of 
the record shows that the Veteran's current upper extremity 
peripheral neuropathy is secondary to his service-connected 
diabetes mellitus, type II.


CONCLUSION OF LAW

Upper extremity peripheral neuropathy is due to a service-
connected disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 
2000, VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, without deciding that any error was 
committed with respect to the duty to notify or the duty to 
assist, such error was harmless and need not be further 
considered.


Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) evidence, generally medical, of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists; and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

Historically, the Veteran served in the Army from March 1968 
to March 1970.  Service connection was granted for diabetes 
mellitus, type II, in November 2002 and a 20 percent rating 
was assigned thereto, effective from July 9, 2001.  Herein, 
the Veteran is seeking service connection for upper extremity 
peripheral neuropathy, secondary to his service-connected 
diabetes mellitus, type II.

The Veteran's service treatment records are silent concerning 
complaints of or treatment for peripheral neuropathy of the 
upper extremity.



A June 2001 VA primary care report noted the Veteran's 
history of diabetes mellitus, type II, in the past year.  
Review of system revealed bilateral knee pain.  Following a 
diabetic foot examination indicating abnormal visual 
inspection, pedal pulses and sensory examination, the Veteran 
had been identified as having a high risk foot.

An August 2002 VA neurology consultation report noted the 
Veteran's complaint of pain and numbness in the hands.  The 
Veteran reported that the pain is worse when grasping or 
lifting objects.  On examination, strength was 5/5 in all 
muscle groups except for the grip strength of 3/5 due to pain 
in the forearm.  Sensation to pinprick and soft touch was 
intact, and position sense was intact.  The assessment was 
bilateral forearm pain, greater in the left than the right, 
most likely musculoskeletal in nature.

In an October 2002 VA treatment report, the Veteran 
complained of continued pain and tingling in hands and feet.

In May 2003, VA primary care provider noted that an 
examination of extremities revealed no cyanosis, clubbing or 
edema, with a normal foot examination.

VA treatment reports, dated in October 2004 and December 
2004, reflect that the Veteran complained of cramps, 
numbness, and tingling in the hands and feet.

In June 2005, the Veteran was referred to a neurology 
consultation following a motor vehicle accident in 2001 with 
neck and head injury.  The Veteran complained of tingling 
down both arms, worse in the right than the left.  The 
impression was probable bilateral carpal tunnel sydrome with 
no objective evidence of cervical radiculopathy or 
myelopathy; musculoskeletal pain right trapezius; trigger 
finder left 3rd digit; and mild peripheral sensory 
neuropathy, most likely related to diabetes mellitus.

In an August 2005 VA treatment report, the Veteran reported 
that his hands were numb, having trouble with trigger 
fingers, and "[feeling] like needles going through them all 
the time".  He stated that he had been wearing splints and 
they would work at keeping the pain level down.  The treating 
physician noted an assessment of peripheral neuropathy with a 
plan of continuing the treatment with the use of splints.  
Work excuse concerning fine motor dexterity was provided.

An August 2005 work capacity form prepared by the Veteran's 
physician noted a diagnosis of diabetes mellitus peripheral 
neuropathy.  The physician restricted handling bolts and 
hammer pounding, with a note of "no fine motor skills".

In November 2005, the Veteran underwent a VA examination to 
ascertain the relationship, if any, between the Veteran's 
service-connected diabetes mellitus, type II, and his current 
upper extremity peripheral neuropathy.  After reviewing the 
Veteran's claims file and conducting a clinical evaluation, 
the assessment was bilateral carpal tunnel syndrome per 
electromyography, with nerve conduction velocities.  The VA 
examiner opined that the Veteran's current symptoms were not 
secondary to diabetic neuropathy.  The examiner based this 
opinion on a finding that the Veteran did not have symptoms 
of the lower extremities, where diabetic neuropathy usually 
initiates.

Based on the totality of the evidence, and resolving all 
reasonable doubt in favor of the Veteran, the Board finds 
that the Veteran's upper extremity peripheral neuropathy is 
secondary to his service-connected diabetes mellitus, type 
II.  38 U.S.C.A. § 5107(b).  The only stated basis upon which 
the November 2005 VA examiner disassociated the Veteran's 
current upper extremity peripheral neuropathy and his 
service-connected diabetes mellitus, type II, is that the 
Veteran did not have symptoms of the lower extremities, where 
diabetic neuropathy usually initiates.  However, a review of 
the Veteran's VA treatment records reflect that he had 
continued to complain of tingling, numbness, or pain in the 
lower extremities, such as the feet or knees, since as early 
as 2001.  The Board notes that the Veteran's reports of such 
symptomatology are competent evidence as to lay-observable 
symptoms associated with diabetes mellitus, type II.  See 
Layno v. Brown, 6 Vet. App. 465 (1994).  The June 2001 VA 
treatment report also revealed the Veteran having a high risk 
diabetic foot.  Moreover, the medical evidence of record 
includes both a diagnosis of diabetic neuropathy and an 
opinion, dated in June 2005 and August 2005, relating the 
Veteran's current upper extremity peripheral neuropathy to 
his service-connected diabetes mellitus, type II.

Accordingly, the Board finds that the evidence of record is 
at least in equipoise with regard to this claim.  Therefore, 
with application of the benefit of the doubt doctrine, 
service connection for upper extremity peripheral neuropathy, 
secondary to service-connected diabetes mellitus, type II, is 
warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Service connection for upper extremity peripheral neuropathy, 
secondary to diabetes mellitus, type II, is granted subject 
to the laws and regulations governing the payment of monetary 
benefits.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


